     Case 3:18-md-02843-VC Document 702-5 Filed 07/13/21 Page 1 of 2



 1   Derek W. Loeser (admitted pro hac vice)       Lesley Weaver (Cal. Bar No.191305)
     KELLER ROHRBACK L.L.P.                        BLEICHMAR FONTI & AULD LLP
 2   1201 Third Avenue, Suite 3200                 555 12th Street, Suite 1600
     Seattle, WA 98101                             Oakland, CA 94607
 3   Tel.: (206) 623-1900                          Tel.: (415) 445-4003
     Fax: (206) 623-3384                           Fax: (415) 445-4020
 4   dloeser@kellerrohrback.com                    lweaver@bfalaw.com
 5

 6   Plaintiffs’ Co-Lead Counsel
 7   Additional counsel listed on signature page
 8
                              UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
10

11
     IN RE: FACEBOOK, INC. CONSUMER                 MDL No. 2843
12   PRIVACY USER PROFILE LITIGATION                Case No. 18-md-02843-VC-JSC
13
     This document relates to:                      [PROPOSED] ORDER STRIKING ¶¶ 2-6
14                                                  OF THE DECLARATION OF
     ALL ACTIONS                                    ALEXANDER H. SOUTHWELL IN
15                                                  SUPPORT OF FACEBOOK’S
                                                    ADMINISTRATIVE MOTION TO FILE
16                                                  UNDER SEAL
17                                                  Judge: Hon. Vince Chhabria and
                                                    Hon. Jacqueline Scott Corley
18                                                  Courtroom: 4, 17th Floor
19

20

21

22

23

24

25

26

27

28
      Case 3:18-md-02843-VC Document 702-5 Filed 07/13/21 Page 2 of 2



 1                                        [PROPOSED] ORDER
 2            Having reviewed Plaintiffs’ Response to Statement in Support of Facebook’s
 3   Administrative Motion to File Under Seal, and good cause appearing, the Court ORDERS AS
 4   FOLLOWS:
 5            Paragraphs 2-6 of the Declaration of Alexander H. Southwell in Support of Facebook’s
 6   Administrative Motion to File Under Seal, Dkt. No. 700-1, are stricken.
 7

 8         IT IS SO ORDERED.
 9

10   Dated:                                              ___________________________________
                                                         HON. JACQUELINE SCOTT CORLEY
11                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER STRIKING ¶¶ 2-6                                                    MDL NO. 2843
     OF THE SOUTHWELL DECL.                                               CASE NO. 18-MD-02843-VC-JSC
